DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 15-18 have been amended. No claims have been added or cancelled. Claims 15-18 are pending.

Response to Arguments
Applicant's arguments filed on May 11, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that Guo (US 20180092129 A1, Pro 62398891 Priority Date: 20160923) fails to teach or suggest "the resource configurations corresponding to a plurality of terminal transmit beams” by argument that “Guo's Uplink Rx Beams Cannot Constitute the Claimed Terminal Transmit Beams” in claim 15. 
In response the Examiner respectfully disagrees because Guo’129 discloses: ”UE is configured to select one RACH chunk for the uplink preamble transmission”(par 0130), “As shown in FIG. 9B, one RACH occasion has Q=3 RACH chunks and each RACH chunk has P=2 RACH symbols. The symbols in one RACH chunk are contiguous… The UE is configured to transmit preamble on one of these RACH chunk and repeat the same preamble sequence of two RACH symbols in the selected RACH chunk. The configuration as shown in FIG. 9B allows the UE to use Tx beam sweeping method to transmit uplink preamble sequence” (par 0135), “An example of RACH channel configuration with scattered symbols is shown in FIG. 9C. As shown in FIG. 9C, one RACH occasion has Q=3 RACH chunks and each RACH chunk has P=2 RACH symbols. The symbols in one RACH chunk are scattered. Similar to the aforementioned embodiments, one UE is configured to transmit the same preamble sequence in two RACH symbols with different Tx beams”(0137), therefore Guo’129 teaches "the resource configurations corresponding to a plurality of terminal transmit beams”, here UE transmit beams, are obviously shown in each of fig. 9b and fig. 9c, can be equated to terminal transmit beams. 
Further on, Guo’129 teaches: ”RACH configuration comprises a method of selecting RACH chunk for preamble retransmission… if a preamble transmission is failed, the UE could be configured to re-select the RACH chunk for the preamble re-transmission” (par 0141), therefore Guo’129 teaches another scenario of "the resource configurations corresponding to a plurality of terminal transmit beams” since multiple beams are mentioned here by beam of transmission and beam of retransmission (these two beams are different beams in terms of timing which happened in order). 
Therefore, the cited references teach the claimed limitations of claim 15 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 16-18 which recites similar features. 

As complimentary information, Deng et al (US20190104549A1, Priority Date: 2015-11-25) discloses: “RACH configuration may comprise of… one or more (e.g., a set of) parameters for a RACH or preamble transmission such as the preamble transmission sequence, transmit time instance, frequency resource allocation, initial power offset, transmit beam pattern”(par 0159), “mWTRU may perform a random access procedure using one or a plurality of RA resource sets and the mWTRU may accordingly transmit PRACH using different mWTRU uplink transmit beams” (par 0313). Therefore Deng’549 teaches: "the resource configurations corresponding to a plurality of terminal transmit beams”.

The Applicant alleged that the combination of Murray et al (US 20170367120 A1, PRO 62350379 Priority Date: 20160615), Guo (US 20180092129 A1, Pro 62398891 Priority Date: 20160923), and Li et al (US20140177607A1) fails to teach or suggest “identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is transmitted” in claim 15.
In response the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that Deng et al (US20190104549A1, Priority Date: 2015-11-25) discloses “identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is transmitted” in claim 15.
In view of the above, the combination of Murray’120, Guo’129 and Deng’549 teaches and renders the amended claim limitations obvious in claim 15. The same conclusion applies to claims 16-18 which recites similar features. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 20170367120 A1, PRO 62350379 Priority Date: Jun 15, 2016) in view of Guo (US 20180092129 A1, Pro 62398891 Priority Date: Sept 23, 2016), and further in view of Deng et al (US20190104549A1, Priority Date: Nov 25, 2015).

Regarding claim 15 (Currently Amended), Murray’120 discloses a terminal apparatus (see, fig. 1A-1B, WTRUs serving by a plurality of base stations in communication system, par 0131-0146) comprising: 
reception circuitry (see, fig. 1B, transceiver 120 coupled to the transmit/receive element 122, par 0146-0147) configured to: 
receive downlink signals from a base station (see, receive signals from a base station, par 0147) ; and 
receive first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, UE receives configuration parameters for random access procedure in system information to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); 
higher layer operation circuitry (see, fig. 1B, processor 118, par 0146) configured to select one of the resource configurations based on measurement (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals, the one of the resource configurations corresponding to one of the terminal transmit beams and one of the OFDM symbols (see, UE select the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, UE transmits PRACH preamble using the selected resources by utilizing beam reciprocity via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); 
transmission circuitry (see, fig. 1B, transceiver 120 coupled to the transmit/receive element 122, par 0146-0147) configured to transmit a random access preamble through the one of the terminal transmit beams and the one of the OFDM symbols based on the one of the resource configurations (see, UE transmits PRACH preamble using the selected resources via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); and -2-Application No.: 16/337,332Attorney Docket No.: 15521.0016-00000 
monitoring circuitry (see, fig. 1B, processor 118, par 0146) configured to monitor second information (see, UE monitors PDCCH for Random Access Responses (RARs), par 0377), 
the second information corresponding to the random access preamble (see, Random Access Response (RAR), par 0377), -2-Application No.: 16/337,332 Attorney Docket No.: 15521.0016-00000
Murray’120 discloses all the claim limitations but fails to explicitly teach:
receive first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; 
the second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is transmitted.

However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: receive first information (see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, UE receives RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by Guo’129 into that of Murray’120. The motivation would have been to ensure the preamble sent from the UE is detected by the gNB successfully (par 0119).
The combination of Murray’120 and Guo’129 discloses all the claim limitations but fails to explicitly teach:
the second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is transmitted.

	However Deng’549 from the same field of endeavor (see, fig. 2, SCmB communicates with mWTRUs using beams for the LTE/ mmW operations, par 0076) discloses:
the second information (see, fig. 23, transmit the RAR to the mWTRU, p0248)
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams (see, mWTRU waits for one RAR successfully received from the SCmB after sequentially transmission of RA preambles using multiple PRACHs (each PRACH corresponding to a directional UL transmit beam linked to the selected RA resource set) , par 0219, 0313, 0315-0317), and 
identifying a slot number and an OFDM symbol number (see, time instance (slot/sub-frame/symbol) that preamble transmits with a transmit beam, par 0160-0161) corresponding to the one of the OFDM symbols (see, OFDM symbols, par 0090) through which the random access preamble is transmitted (see, each RAR identifies an uplink beam and corresponding RA resource such as slot/sub-frame/symbol for the preamble transmission, par 0160-0161, 0248, 0293, 0320).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by Deng’549 into that of Murray’120 modified by Guo’129. The motivation would have been to mitigate against radio link interruptions by enabling multi-angle of arrival (AoA) receptions for an incoming transmission at multiple angular directions (par 0003).

Regarding claim 16 (Currently Amended), Murray’120 discloses a base station apparatus (see, fig. 1A and 1F, base stations serving a plurality of WTRUs in communication system, par 0131-0146) comprising: 
transmission circuitry (see, fig. 1f, communication circuitry such as network adapter 97, par 0188) configured to: 
transmit downlink signals to a terminal apparatus (see, base station transmits signals to UE, par 0147); and 
transmit first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information from base station, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, base station transmits configuration parameters in system information to UE which used for random access procedure to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); and 
reception circuitry (see, fig. 1f, communication circuitry such as network adapter 97, par 0188) configured to receive a random access preamble through one of the OFDM symbols (see, base station receives PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376), wherein: 
the random access preamble is transmitted, by the terminal apparatus, through one of the terminal transmit beams based on one of the resource configurations (see, UE transmits PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol according to configuration parameters for random access procedure in system information, par 0361, 0374 and 0376); 
the one of the resource configurations is selected, by the terminal apparatus, based on measurement (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals (see, UE selects the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, and transmits PRACH preamble using the resources selected by utilizing beam reciprocity, par 0374 and 0376); and 
wherein the transmission circuitry (see, fig. 1f, communication circuitry such as network adapter 97, par 0188) is further configured to transmit second information; and the second information   
corresponding to the random access preamble (see, base station transmits Random Access Responses (RARs) in PDCCH, par 0377), 
Murray’120 discloses all the claim limitations but fails to explicitly teach:
the one of the resource configurations corresponds to the one of the terminal transmit beams and the one of the OFDM symbols; 
transmit first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; and 
second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is received.

However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: 
the one of the resource configurations corresponds to the one of the terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises one or multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0122, 0141)and the one of the OFDM symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
transmit first information (see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, eNB sends RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Guo’129 into that of Murray’120. The motivation would have been to ensure the preamble sent from the UE is detected by the gNB successfully (par 0119).
The combination of Murray’120 and Guo’129 discloses all the claim limitations but fails to explicitly teach:
second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is received.

However Deng’549 from the same field of endeavor (see, fig. 2, SCmB communicates with mWTRUs using beams for the LTE/ mmW operations, par 0076) discloses:
the second information (see, fig. 23, transmit the RAR to the mWTRU, p0248)
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams (see, mWTRU waits for one RAR successfully received from the SCmB after sequentially transmission of RA preambles using multiple PRACHs (each PRACH corresponding to a directional UL transmit beam linked to the selected RA resource set) , par 0219, 0313, 0315-0317), and 
identifying a slot number and an OFDM symbol number (see, time instance (slot/sub-frame/symbol) that preamble transmits with a transmit beam, par 0160-0161) corresponding to the one of the OFDM symbols (see, OFDM symbols, par 0090) through which the random access preamble is received (see, each RAR identifies an uplink beam and corresponding RA resource such as slot/sub-frame/symbol for the preamble transmission, par 0160-0161, 0248, 0293, 0320).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Deng’549 into that of Murray’120 modified by Guo’129. The motivation would have been to mitigate against radio link interruptions by enabling multi-angle of arrival (AoA) receptions for an incoming transmission at multiple angular directions (par 0003).


Regarding claim 17 (Currently Amended), Murray’120 discloses a method for a terminal apparatus (see, fig. 1A, WTRUs serving by a plurality of base stations in communication system, par 0131-0146), the method comprising: 
receiving downlink signals from a base station (see, receive signals from a base station, par 0147); 
receiving first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, UE receives configuration parameters for random access procedure in system information to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); 
selecting one of the resource configurations based on measurement (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals, the one of the resource configurations corresponding to one of the terminal transmit beams and one of the OFDM symbols (see, UE select the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, UE transmits PRACH preamble using the selected resources by utilizing beam reciprocity via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); 
transmitting a random access preamble through the one of the terminal transmit beams and the one of the OFDM symbols based on the one of the resource configurations (see, UE transmits PRACH preamble using the selected resources via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0374 and 0376); and 
monitoring second information (see, UE monitors PDCCH for Random Access Responses (RARs), par 0377), the second information 
corresponding to the random access preamble (see, Random Access Response (RAR), par 0377). 
Murray’120 discloses all the claim limitations but fails to explicitly teach:
receiving first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; 
the second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is transmitted.

However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: receiving first information (see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, UE receives RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’129 into that of Murray’120. The motivation would have been to ensure the preamble sent from the UE is detected by the gNB successfully (par 0119).
The combination of Murray’120 and Guo’129 discloses all the claim limitations but fails to explicitly teach:
the second information
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is transmitted.

However Deng’549 from the same field of endeavor (see, fig. 2, SCmB communicates with mWTRUs using beams for the LTE/ mmW operations, par 0076) discloses:
the second information (see, fig. 23, transmit the RAR to the mWTRU, p0248)
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams (see, mWTRU waits for one RAR successfully received from the SCmB after sequentially transmission of RA preambles using multiple PRACHs (each PRACH corresponding to a directional UL transmit beam linked to the selected RA resource set) , par 0219, 0313, 0315-0317), and 
identifying a slot number and an OFDM symbol number (see, time instance (slot/sub-frame/symbol) that preamble transmits with a transmit beam, par 0160-0161) corresponding to the one of the OFDM symbols (see, OFDM symbols, par 0090) through which the random access preamble is transmitted (see, each RAR identifies an uplink beam and corresponding RA resource such as slot/sub-frame/symbol for the preamble transmission, par 0160-0161, 0248, 0293, 0320).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Deng’549 into that of Murray’120 modified by Guo’129. The motivation would have been to mitigate against radio link interruptions by enabling multi-angle of arrival (AoA) receptions for an incoming transmission at multiple angular directions (par 0003).


Regarding claim 18 (Currently Amended), Murray’120 discloses a method for a base station (see, fig. 1A and 1F, base stations serving a plurality of WTRUs in communication system, par 0131-0146), the method comprising: 
transmitting downlink signals to a terminal apparatus (see, base station transmits signals to UE, par 0147); 
transmitting first information indicating a plurality of resource configurations for random access preamble transmission (see, WTRU receives configuration parameters for random access procedure in system information from base station, par 0361), the resource configurations corresponding to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, base station transmits configuration parameters in system information to UE which used for random access procedure to transmit PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376); 
receiving a random access preamble through one of the OFDM symbols (see, base station receives PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol, par 0361, 0374 and 0376), wherein: 
the random access preamble is transmitted, by the terminal apparatus, through one of the terminal transmit beams based on one of the resource configurations (see, UE transmits PRACH preamble via multiple symbols with beam steered toward a single direction on each OFDM symbol according to configuration parameters for random access procedure in system information, par 0361, 0374 and 0376); 
the one of the resource configurations is selected, by the terminal apparatus, based on measurement of the downlink signals (see, DL beamformed initial access signaling measurements, par 0374) of the downlink signals (see, UE selects the best or preferred UE Rx beam and NR eNB Tx beam based on DL beamformed initial access signaling measurements, and transmits PRACH preamble using the resources selected by utilizing beam reciprocity, par 0374 and 0376); and 
transmitting the second information, the second information 
corresponding to the random access preamble (see, base station transmits Random Access Responses (RARs) in PDCCH, par 0377). 
Murray’120 discloses all the claim limitations but fails to explicitly teach:
transmitting first information indicating a plurality of resource configurations for random access preamble transmission, the resource configurations corresponding to a plurality of terminal transmit beams and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols; 
the one of the resource configurations corresponds to the one of the terminal transmit beams and the one of the OFDM symbols; and 
transmitting the second information, the second information 
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is received.

However Guo’129 from the same field of endeavor (see, fig. 1, wireless 5G/LTE network includes eNBs serving UEs, par 0060-0061) discloses: 
transmitting first information (see, RACH configuration in system information, par 0138) indicating a plurality of resource configurations for random access preamble transmission (see, eNB sends RACH configuration in system information, RACH configurations comprises multiple components such as preamble format, preamble type, number of RACH Chunk in one RACH occasion and method of selecting RACH chunk for preamble retransmission, par 0138-0141), the resource configurations corresponding to a plurality of terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0141) and to a plurality of orthogonal frequency-division multiplexing (OFDM) symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the one of the resource configurations corresponds to the one of the terminal transmit beams (see, RACH configuration comprises method to select RACH chunk for preamble retransmission with one RACH occasion comprises one or multiple RACH chunk and different uplink Rx beams applied over those RACH chunks, par 0122, 0141)and the one of the OFDM symbols (see, RACH configuration comprises a number of RACH OFDM symbol in one RACH chunk, P>=1, par 0130 and 0140); 
the second information (see, RAR, par 0177) identifies resource (see, RAR delivers scheduling information to transmit msg3, par 0177).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Guo’129 into that of Murray’120. The motivation would have been to ensure the preamble sent from the UE is detected by the gNB successfully (par 0119).
The combination of Murray’120 and Guo’129 discloses all the claim limitations but fails to explicitly teach:
transmitting the second information, the second information 
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams, and 
identifying a slot number and an OFDM symbol number corresponding to the one of the OFDM symbols through which the random access preamble is received.

However Deng’549 from the same field of endeavor (see, fig. 2, SCmB communicates with mWTRUs using beams for the LTE/ mmW operations, par 0076) discloses:
transmitting the second information, the second information (see, fig. 23, transmit the RAR to the mWTRU, p0248)
responsive to, among the terminal transmit beams, only the one of the terminal transmit beams (see, mWTRU waits for one RAR successfully received from the SCmB after sequentially transmission of RA preambles using multiple PRACHs (each PRACH corresponding to a directional UL transmit beam linked to the selected RA resource set) , par 0219, 0313, 0315-0317), and 
identifying a slot number and an OFDM symbol number (see, time instance (slot/sub-frame/symbol) that preamble transmits with a transmit beam, par 0160-0161) corresponding to the one of the OFDM symbols (see, OFDM symbols, par 0090) through which the random access preamble is received (see, each RAR identifies an uplink beam and corresponding RA resource such as slot/sub-frame/symbol for the preamble transmission, par 0160-0161, 0248, 0293, 0320).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Deng’549 into that of Murray’120 modified by Guo’129. The motivation would have been to mitigate against radio link interruptions by enabling multi-angle of arrival (AoA) receptions for an incoming transmission at multiple angular directions (par 0003).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        Yoo et al (US 20190327764 A1, PRO . 62317943 PD Apr 04, 2016) discloses: base station may assign an identifier (e.g., physical ID (PID)) according to the time or frequency index of the subset of RACH resources detected by the base station, and generate the RAR including the identifier and transmit the generated RAR to the terminal. Here, the time or frequency index of the subset of the RACH resources may be represented by the OFDM symbol index/slot index/subframe index of the time when the RACH is transmitted, the starting point of the frequency domain or the like (par 0187).  
    
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LU/Examiner, Art Unit 2473    

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473